ON MOTION FOR CERTIORARI.
State's counsel has presented to this court a motion for certiorari, and for the privilege of correcting the record in this court so far as it relates to the appellant's bill of exceptions No. 13.
It appearing that counsel for the appellant has been duly notified, it is ordered that the state's motion be granted and that the clerk of the District Court of Erath County be directed to prepare a supplemental transcript bringing forward all matters pertaining to the appellant's said bill of exceptions No. 13, including the evidence heard thereon and any orders of the court made with reference thereto.
In the motion before this court there are embraced averments to the effect that the signature of the trial judge to the original bill of exceptions No. 13 was fraudulently obtained and that upon the hearing in the trial court the correction in the bill was ordered. In support of the procedure sought, counsel for the state refers to the following cases: East Line Red River Ry. Co. v. Culberson, 10 S.W. 706; Johnston et ux. v. Arrendale, 71 S.W. 44; Neville v. Miller, 171 S.W. 1109; Stark v. Harris, 106 S.W. 887; Howard v. State, 178 S.W. 506; Sullenger v. State, 79 Tex.Crim. Rep..
The order here made directing the clerk to forward the supplemental record does not imply that this court has determined that the alleged correction was made under authority, but the purpose of the order is simply to bring before this court all the proceedings had in the trial court pertinent to the appeal.
Certiorari ordered.